United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1395
                                    ___________

Gabriel Cassell,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Olivia Jassah Cassell,                   *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: October 20, 2011
                                 Filed: October 26, 2011
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

        Gabriel Cassell appeals the district court’s1 adverse grant of summary judgment
in his diversity action against Olivia Cassell. Gabriel alleged Olivia had defamed him
and intentionally inflicted emotional distress, based on statements contained in an
April 29, 2009 email Olivia sent to him, with a copy to the attorney who was then
representing her in a state-court action involving custody of the Cassells’ minor
daughter.


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
       Upon our de novo review of the record, Engleson v. Little Falls Area Chamber
of Commerce, 362 F.3d 525, 528 (8th Cir. 2004), we find summary judgment was
proper for the reasons given by the district court. Accordingly, we affirm. See 8th
Cir. R. 47B.
                       ______________________________




                                        -2-